
Exhibit 10.9

 
AMENDMENT NO. 3 TO
ASHLAND INC. SUPPLEMENTAL
EARLY RETIREMENT PLAN FOR CERTAIN EMPLOYEES
July 1, 2003 and as amended thereafter
______________________________________________________________


WHEREAS, Ashland Inc. and its authorized delegates reserved the right to amend
the Ashland Inc. Supplemental Early Retirement Plan for Certain Employees
(Plan);
WHEREAS, Ashland Inc. and its authorized delegates desire to make an amendment
conforming certain actuarial assumptions contained herein with those in a
related plan;
NOW, THEREFORE, the Plan is hereby amended, effective as of October 1, 2007, as
follows:
1.           Effective as of October 1, 2007, the flush language following
paragraph (4) of Section 5.01(e) is amended to read as follows:


An interest rate assumption of 8% and the Section 415/417 Mortality Table in the
Ashland Inc. and Affiliates Pension Plan shall be used for purposes of computing
the actuarial equivalence of the reductions in the above numbered paragraphs,
except for computing the actuarial equivalence of the benefit under the Ashland
Inc. Nonqualified Excess Benefit Pension Plan under above paragraph (3).  The
computation under said paragraph (3) shall be conducted using the same
assumptions as apply to the computation of the benefit payable under the Ashland
Inc. Nonqualified Excess Benefit Pension Plan.  Actuarial equivalence shall be
determined as of the Effective Retirement Date.




IN WITNESS WHEREOF, this Amendment No. 3 is executed this 10th of September,
2007.


ATTEST:
 
 ASHLAND INC.
 
 
           /s/ Linda L. Foss
 
 
By: 
 
   /s/ Susan B. Esler
 
Secretary
 
 
 Vice-President, Human Resources and Communications
 




